286 F.2d 249
Ronald ROUTLEDGE, Plaintiff-Appellant,v.Louis CHAITOFF, Defendant-Appellee.
No. 14188.
United States Court of Appeals Sixth Circuit.
Dec. 21, 1960.

J. Harold Traverse, Cleveland, Ohio, Philip J. O'Shea, Gibson, Pottle, O'Shea & Adamson, Buffalo, N.Y., on brief for appellant.
Forrest A. Norman and Clarence L. Mollison, Cleveland, Ohio, Hauxhurst, Sharp, Cull & Kellogg, Cleveland, Ohio, on brief for appellee.
Before SIMONS, Senior Judge, and CECIL and WEICK, Circuit Judges.

ORDER.

1
This is an appeal from the District Court of the Eastern Division of the Northern District of Ohio.  The parties were involved in a collision between the plaintiff-appellant's motorcycle and the defendant-appellee's automobile, on Ohio State Route 84, near Cleveland.  The case was tried to a jury on the issue of which party crossed the center line of the highway onto his left side of the road.  The jury returned a verdict in favor of the defendant and judgment was entered accordingly.


2
The appeal was submitted to this Court on the record and briefs and oral arguments of counsel.  Three assignments of error were presented to the Court, all of which relate to the admission and rejection of evidence.


3
Upon a review of the evidence relating to the questions involved and upon consideration of the briefs and oral arguments of counsel, we find that under all of the facts and circumstances of this case there is no prejudicial error in the record.


4
It is therefore ordered, adjudged and decreed that the judgment of the District Court be and it is hereby affirmed.